Detailed Action
          Status of Claims 
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.
This Action is Non-Final.
                                  Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2021,the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
                                  Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 1  defines a “computer-implemented method”.  However, while the preamble defines a  “computer-implemented method”, which would typically be indicative of an “apparatus”, the body of the claim lacks definite structure indicative of a physical apparatus.  Furthermore, the specification indicates that the invention may be embodied as pure software  on paragraph 0140 of the Specification “… the methods may be implemented by hardware, software, firmware, middleware, microcode, hardware description languages, or any combination thereof. When implemented in software, firmware, middleware, or microcode, the program code or code segments to perform the associated tasks may be stored in a computer-readable medium such as a storage medium.”. Additionally, On paragraph 0173 of the Specification “any of the methods described herein can be implemented as a computer-readable medium or computer program product comprising instructions which, when the program is executed by one or more computers, cause the one or more computers to carry out the steps of the method. Such computer program products can be transmitted, over a wired or wireless network, in a data carrier signal carrying the computer program product.”. Therefore, the claim as a whole appears to be nothing more than a “system” of software elements, thus defining functional descriptive material per se.  
Functional descriptive material may be statutory if it resides on a “computer-readable medium or computer-readable memory”.  The claim(s) indicated above lack structure, and do not define a computer readable medium and are thus non-statutory for that reason .When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized.  The scope of the presently claimed invention encompasses products that are not necessarily computer readable, and thus NOT able to impart any functionality of the recited program.  The examiner suggests:
1.	Amending the claim(s) to embody the program on “computer-readable medium” or equivalent; assuming the specification does NOT define the computer readable medium as a “signal”, “carrier wave”, or “transmission medium” which are deemed non-statutory; or
2.	Adding structure to the body of the claim that would clearly define a statutory apparatus.
Any amendment to the claim should be commensurate with its corresponding disclosure.

Note:
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007)).
Should the full scope of the claim as properly read in light of the disclosure encompass non-statutory subject matter such as a “signal”, the claim as a whole would be non-statutory.   Should the applicant’s specification define or exemplify the computer readable medium or memory (or whatever language applicant chooses to recite a computer readable medium equivalent) as statutory tangible products such as a hard drive, ROM, RAM, etc, as well as a non-statutory entity such as a “signal”, “carrier wave”, or “transmission medium”, the examiner suggests amending the claim to include the disclosed tangible computer readable storage media, while at the same time excluding the intangible transitory media such as signals, carrier waves, etc.  

      Dependent claims 2-4 and 6-16 depend on independent claims 1 and 5 and include all the limitations thereof. Similar amendment requested on dependent claims 2-4 and 6-16.

           Claim Rejections - 35 USC § 101	
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.      Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
         Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03
Step 2A Prong One Analysis: The claim recites a hardware architecture for accelerating an artificial intelligence processor. Each of the following limitation(s):
receiving a neural network model …
determining that the second number is equal to or less than a half of the first number;
adding operations to the neural network model,…;
dividing each of the padded input feature maps into partitions;
dividing the convolution operation ….;
generating, based on the neural network model,…;
detecting, from the instructions,…;
generating an instruction for replicating…., claim 1 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for the generic computer components language. For example, but for generic component language, the above limitation in the context of this claim encompasses receiving a neural network model for implementing using a neural network accelerator that includes a first number of rows of processing elements, the neural network model including a network layer that includes a convolution operation for generating an output feature map using a second number of input feature maps and a set of filters (corresponds to evaluation and judgement). Further, the claim encompasses… determining that the second number is equal to or less than a half of the first number, adding operations to the neural network model,…; adding operations to the neural network model,… (corresponds to evaluation); dividing each of the padded input feature maps into partitions; dividing the convolution operation ….; generating, based on the neural network model,…; detecting, from the instructions,… ; generating an instruction for replicating…. (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of  "determining that the second number is equal to or less than a half of the first number, adding operations to the neural network model,…; adding operations to the neural network model,…; dividing each of the padded input feature maps into partitions; dividing the convolution operation ….; generating, based on the neural network model,…; detecting, from the instructions,… ; generating an instruction for replicating….” as drafted, amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Further, the limitations of  " determining that the second number is equal to or less than a half of the first number, adding operations to the neural network model,…; adding operations to the neural network model,…; dividing each of the padded input feature maps into partitions; dividing the convolution operation ….; generating, based on the neural network model,…; detecting, from the instructions,… ; generating an instruction for replicating….”, as drafted, is reciting insignificant extra solution activity because it relates to mere data gathering. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere data gathering under MPEP 2106.05(g). Further, the limitations of “generating an instruction for replicating….”, which can be considered as mere data gathering. See MPEP 2106.05(g)(3). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of "" determining that the second number is equal to or less than a half of the first number, adding operations to the neural network model,…; adding operations to the neural network model,…; dividing each of the padded input feature maps into partitions; dividing the convolution operation ….; generating, based on the neural network model,…; detecting, from the instructions,… ; generating an instruction for replicating….”, are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “generating an instruction for replicating….” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.17694179.1

                                        Allowable Subject Matter
7.      Claims 1-20 would be allowable if overcome the 101 rejection above. 

                                    Conclusion
                             RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181